Exhibit 10.1

 

SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT,
dated as of August 3, 2018 (the “Amendment”) is by and among ARCBEST FUNDING LLC
f/k/a ABF Freight Funding LLC, a Delaware limited liability company, as Borrower
(the “Borrower”), ARCBEST CORPORATION, F/K/A ARKANSAS BEST CORPORATION, a
Delaware corporation, as Servicer (the “Servicer”), REGIONS BANK, as a lender,
PNC BANK, NATIONAL ASSOCIATION, as a lender, letter of credit issuer (in such
capacity, the “LC Issuer”) and as agent and administrator for the lenders and
their assigns and the LC Issuer and its assigns under the Loan Agreement (in
such capacity, the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Servicer, the Lenders, the LC Issuer and the Agent
are parties to that certain Second Amended and Restated Receivables Loan
Agreement dated as of March 20, 2017 (as amended and supplemented through the
date hereof, the “Loan Agreement”)

 

WHEREAS, the Borrower, the Servicer, the LC Issuer, the Lenders and the Agent
agree to amend the Loan Agreement pursuant to the terms and conditions set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

Section 1.                                          Defined Terms.  Unless
otherwise amended by the terms of this Amendment, terms used in this Amendment
shall have the meanings assigned in the Loan Agreement.

 

Section 2.                                          Amendments.  Subject to the
satisfaction of the conditions precedent set forth in Section 5 below, the Loan
Agreement shall be and hereby is amended as follows:

 

2.1.                        The reference to “1.75%” in Section 9.1(h)(ii) of
the Loan Agreement is hereby deleted and replaced with “2.50%”.

 

2.2.                        The reference to “10.00” in Section 9.1(h)(iv) of
the Loan Agreement is hereby deleted and replaced with “8.00”.

 

2.3.                        Section 9.1(i) of the Loan Agreement is hereby
amended and restated in its entirety and as so amended and restated shall read
as follows:

 

(i)                                     As at the end of any Special Calculation
Period:

 

(i)                                     the three-month rolling average
Delinquency Ratio shall be greater than or equal to 4.25%,

 

--------------------------------------------------------------------------------


 

(ii)                                  the three-month rolling average Default
Ratio shall be greater than or equal to 2.75%,

 

(iii)                               the three-month rolling average Dilution
Ratio shall be greater than or equal to 4.25%, or

 

(iv)                              the Accounts Receivable Turnover Ratio shall
be less than 6.50.

 

2.4.                        Clause (g) of the defined term “Concentration Limit”
appearing in Exhibit I to the Loan Agreement is hereby amended and restated in
its entirety and as so amended and restated shall read as follows:

 

(g)                                  For any Unbilled Receivables in the
aggregate, 9.0% of the aggregate Outstanding Balance of all Eligible
Receivables; provided however, that during a Special Calculation Period, the
Concentration Limit for any Unbilled Receivables in the aggregate shall be 11.0%
of the aggregate Outstanding Balance of all Eligible Receivables.

 

2.5.                        The defined terms “Facility Termination Date” and
“Special Calculation Period” appearing in Exhibit I to the Loan Agreement are
hereby amended and restated in their entirety and as so amended and restated
shall read as follows:

 

“Facility Termination Date” The earliest to occur of (i) the Amortization Date,
and (ii) October 1, 2021.

 

“Special Calculation Period” Any Calculation Period elected by the Borrower so
long as (i) at least five (5) days prior written notice has been given to the
Agent and each Lender before the next Settlement Date and (ii) not more than
nine (9) Special Calculation Periods have been selected from the Second
Amendment Closing Date through the Facility Termination Date.

 

2.6.                        The defined term “Settlement Date” appearing in
Exhibit I to the Loan Agreement is hereby amended and restated in its entirety
and as so amended and restated shall read as follows:

 

“Settlement Date” the 17th day of each month or, if such day is not a Business
Day, the Business Day immediately thereafter.

 

2.7.                        The defined term “Surplus Event” appearing in
Exhibit I to the Loan Agreement is hereby deleted in its entirety.

 

2

--------------------------------------------------------------------------------


 

2.8.                        Exhibit I to the Loan Agreement is hereby amended by
adding the defined term “Second Amendment Closing Date” in alphabetical sequence
to read as follows:

 

“Second Amendment Closing Date” shall mean August 3, 2018.

 

Section 3.                                          Conditions Precedent. The
effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

3.1.                        The parties hereto shall have executed and delivered
this Amendment.

 

3.2.                        The Agent shall have received an executed Fourth
Amended and Restated Fee Letter.

 

3.3.                        Each representation and warranty of the Borrower and
the Servicer contained herein (after giving effect to this Amendment) shall be
true and correct.

 

3.4.                        No (i) Servicer Termination Event, (ii) Unmatured
Servicer Termination Event, (ii) Amortization Event, or (iv) Unmatured
Amortization Event, shall have occurred and be continuing.

 

3.5.                        The Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Agent may reasonably
request.

 

Section 4.                                          Representations of the
Borrower and the Servicer.  Each of the Borrower and the Servicer hereby
represent and warrant to the parties hereto that as of the date hereof each of
the representations and warranties contained in the Loan Agreement and any other
Transaction Document to which such Person is a party is true and correct as of
the date hereof and after giving effect to this Amendment (except to the extent
that such representations and warranties expressly refer to an earlier date, in
which case they are true and correct as of such earlier date).

 

Section 5.                                          Reaffirmation and
Ratification of the Performance Guaranty.  The agreements and obligations of
ArcBest Corporation (the “Guarantor”) under the Performance Guaranty are hereby
reaffirmed, ratified, brought forward, renewed and extended.  The Guarantor
hereby ratifies, affirms, reaffirms, acknowledges, and agrees that the
Performance Guaranty represents the valid, binding and enforceable obligation of
the Guarantor.  The Guarantor hereby agrees that the Performance Guaranty is and
shall remain in full force and effect in favor of the Agent for the benefit of
the Secured Parties under the Performance Guaranty, until all obligations owing
to the Secured Parties thereunder shall have been satisfied in accordance with
its terms.

 

Section 6.                                          Agreement in Full Force and
Effect.  Except as expressly set forth herein, all terms and conditions of the
Agreement, as amended, shall remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

Section 7.                                          Execution in Counterparts,
Effectiveness.  This Amendment may be executed by the parties hereto in several
counterparts, each of which shall be executed by the parties hereto and be
deemed an original and all of which shall constitute together but one and the
same agreement.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

Section 8.                                          Governing Law.  This
Amendment shall be construed in accordance with the laws of the State of New
York, without reference to conflict of law principles other than Section 5-1401
of the General Obligations Law, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with the laws of the State
of New York.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Second Amended and Restated Receivables Loan Agreement to be executed and
delivered by their duly authorized officers as of the date hereof.

 

 

ARCBEST FUNDING LLC, as Borrower

 

 

 

By:  ArcBest Corporation, its sole member

 

 

 

By:

/s/Donald W. Pearson

 

 

Name: Donald W. Pearson

 

 

Title: Treasurer

 

 

 

ARCBEST CORPORATION, as Servicer

 

 

 

 

 

By:

/s/Donald W. Pearson

 

 

Name: Donald W. Pearson

 

 

Title: Treasurer

 

Signature Page to Second Amendment to
Second Amended and Restated Receivables Loan Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender, the LC Issuer, and as the Agent

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Name: Michael Brown

 

 

Title: Senior Vice President

 

Signature Page to Second Amendment to
Second Amended and Restated Receivables Loan Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Cecil Noble

 

 

Name: Cecil Noble

 

 

Title: Managing Director

 

Signature Page to Second Amendment to
Second Amended and Restated Receivables Loan Agreement

 

--------------------------------------------------------------------------------


 

 

Solely for the purpose of Section 5:

 

 

 

ARCBEST CORPORATION, f/k/a ARKANSAS BEST CORPORATION, as Guarantor

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

 

Name: Donald W. Pearson

 

 

Title: Vice President - Treasurer

 

Signature Page to Second Amendment to
Second Amended and Restated Receivables Loan Agreement

 

--------------------------------------------------------------------------------